—In a negligence action to recover, inter alia, damages for personal injuries, Louis J. Castellano, Jr., and Paul F. Callahan, attorneys for the defendant Steve Mercier, appeal (1) from so much of an order of the Supreme Court, Kings County (Spodek, J.), dated July 15, 1991, as imposed sanctions against them, and (2) from so much of an order of the same court, dated October 8, 1991, as, upon reargument, adhered to the prior determination.
Ordered that the appeal from the order dated July 15, 1991, is dismissed, without costs or disbursements, as that order was superseded by the order dated October 8, 1991, made upon reargument; and it is further,
Ordered that the order dated October 8, 1991, is affirmed insofar as appealed from, without costs or disbursements.
Upon our review of the record, we conclude that the court did not improvidently exercise its discretion in imposing sanctions against the attorneys for the defendant Steve Mercier (see, CPLR 3126; 22 NYCRR 130-1.1). Thompson, J. P„ Sullivan, Miller, Ritter and Santucci, JJ., concur.